 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperior Press,Inc.andGraphic Arts and Paper Trades Unions,District Joint Council,affiliated with International PrintingPressmen&Assistants'Union of North America,AFL-CIO.Case No. 21-CA-5394.August 24, 1964DECISION AND ORDEROn April 1, 1964, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Decision.TheTrial Examiner also found that Respondent had not engaged in cer-tain other unfair labor practices alleged in the complaint and recom-mended dismissal of these allegations.Respondent filed exceptionsto the Trial Examiner's Decision, and a supporting brief, the Gen-eral Counsel then filed cross-exceptions and a supporting brief, andRespondent thereupon filed an answering brief to the cross-exceptions.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, and briefs, andthe entire record in this case, and hereby adopts the findings,' con-clusions, and recommendations of the Trial Examiner.'Respondent's answering brief urges that the General Counsel'scross-exceptions areuntimely and should be disregarded because they were filed after the extension allowed theparties for the filing of exceptions.Section 102.46 of the Board's Rules and Regulations,upon which it relies was amended on September 3, 1963, and subsection(e) of that sec-tion now provides that any party who had not previously filed exceptions may, within10 days from the last date on which exceptions may be filed,file cross-exceptions to anyportion of the Trial Examiner'sDecision,together with a supporting brief.The GeneralCounsel's cross-exceptions,filedwithin the allowable 10-day period,are therefore timely.2We agree with the Trial Examiner that Respondent'smemorandum of May 6,pointingup the difference in layoff policy between open shops and union shops, was calculated toconvey the impression that employee job security would be diminished as a result ofunionization,and therefore contained a threat or implied threat of economic reprisal vio-lative of Section 8(a) (1).Monroe Auto Equipment Company,146 NLRB 1267, foot-note 2Additional support for this conclusion is supplied by the prefatory statement inthe May 6 memorandum that employees should carefully weigh present working condi-tions at the plant against what they thought they might gainand were sure to loseunderunion conditions.Member Brown would find that Respondent also violated Section 8(a) (1) of the Act bythe statement in its memorandum of May 3 that"any artificial restrictions imposed uponmanagement(such as a union shop), tends to reduce the ability of our company to com-pete for sales.Loss of sales usually results in loss of jobs. I know our employees DONOT want to jeopardize our company or their jobs in return for a few empty unionpromises!"This statement,in his view, is clearly a part of Respondent's indirect approachin conveying to employees threats of economic reprisal if they select a union.148 NLRB No. 47. SUPERIOR PRESS, INC.ORDER407Pursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent,its officers,agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Martin S. Bennett at Los Angeles Cali-fornia, on December 4 and 6, 1963. The complaintIallegesthat Respondent, SuperiorPress, Inc., had engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act. Briefs have been received from the General Counsel andRespondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSSuperior Press, Inc., is a California corporation maintaining its principal officeand place of business at Los Angeles, California,where it is engaged in the print-ing and lithographing of bank checks. It annually performs services valued inin excess of $50,000 for customers in the State of California who in turn ship goodsvalued in excess of $50,000 directly to points outside the State of California. Ifind that the operations of Respondent affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGraphic Arts and Paper Trades Unions, District Joint Council, affiliated withInternational Printing Pressmen&Assistants'Union of North America,AFL-CIO,is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction;the issuesThe Union unsuccessfully attempted to organize Respondent's employees in 1962,losing an election held on February 15, 1962,inCase No. 21-RC-7579.2It alsolost another election held on May 9, 1963,inCase No. 21-RC-8271.The Gen-eral Counsel contends that certain oral and written threats of reprisal and promisesof benefit allegedly made during the period prior to the 1963 election were violativeof Section 8(a)(1) of the Act.As will appear, witnesses for the General Counselhave confused the 1962 campaign with that of 1963.B Alleged interference,restraint,and coercionThe Wage IncreasesThe General Counsel alleges that two employees,Mendez and Cuervo, weregiven wage increases on or about April 5, 1963,for the purpose of influencing theirvotes in the pending election in Case No.21-RC-8271.The record discloses thatthe petition was filed on April 1 and received by Respondent in the mail on thefollowing day.More particularly,the General Counsel relies upon a letter datedand mailed Friday,March 29,from Director of Organization Andrew Kuydendall1Issued October 17 and based upon charges filed June 12 and July 17, 1963, by GraphicArtsand Paper Trades Unions,District Joint Council, affiliated with International Print-ing Pressmen&Assistants'Union of North America, AFL-CIO, herein called the Union.2Itwould seem that the petitioner in 1962 consisted of several labor organizations,the Union and others. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union to President Raymond Sullivan of Respondent, wherein the Unionclaimedmajority representation, requested recognition, and offered to prove itsmajority.It is uncontroverted that Respondent's mail is picked up by a mail service at thepost office and that its office is not open on Saturday, although Plant SuperintendentHoward Brass is usually present for a short period of time when several employeesare pouring metal. I find, as Respondent urges, that this letter was not receiveduntilMonday morning, April 1.As for the raises, it is undisputed that these twoemployees were given raises of 10 cents per hour, as reflected in their pay checksdelivered on April 9, covering the period April 1 through April 7; this increasedtheir wage rate from $1.70 to $1.80 per hour.Respondent contends that these two employees had been receiving 10 cents lessper hour than the other apprentice pressmen and its records so show 3Respondent'sexplanation of these raises is as follows.President and General Manager Sullivanspent much time in hospitals in 1962 and 1963 because of three major operationsRespondent has seven directors and four of them work in the shop, these includ-ing Sullivan, Harold Brass, William Brass, and Ted Brown; the latter three in effectmanaged the business during Sullivan's absences.On or about December 1, 1962,themanagement team met and decided upon a general across-the-board wage in-crease and this was put into effect on December 5, 1962?Each employee receiving an increase was personally informed thereof at thetime by Vice President and Plant Superintendent Harold Brass.Brass testified,and I so find, that he individually told Mendez and Cuervo on this occasion that herecognized that they were being paid less than the other apprentice pressmen doingthe same type of work.He promised that as soon as possible after the first of theyear he would raise them to the same level of $1.80 per hour.There is evidencefrom his brother, Assistant Vice President William Brass, that the production ofthese two was not yet up to that of their colleagues.While Cuervo testified that the raise in April was ^ unexpected, this in realityamounts to no more than the absence of a specific advance announcement.More-over, he was admittedly and demonstratively quite hard of hearing.Mendez, onthe other hand, testified that it was possible Brass had promised him another raiseat the time he was given the December raise. I credit the testimony of Brass thatwhen he announced the two April raises he stated that these were the raises pre-viously promised by Respondent.Turning to the circumstances immediately preceding the announcement of theraises, the record discloses the following: On March 28 or 29, Sullivan was signingpayroll checks for delivery on the following Tuesday, April 2.He testified that henoticed Cuervo and Mendez were receiving 10 cents less per hour than the otherapprentice pressmen and asked for an explanation.While there are some minorvariations in the versions of Harold Brass, William Brass, and Ted Brown, theyin essence agree that Sullivan was informed that during his absence in Decemberpay raises had been given in the plant and that these men had not been brought upto a par with the other apprentice pressmen.They explained that the two menhad been promised'a raise when conditions permitted,consistent with Respondent'spolicy of attempting to review wage scales each quarter.Sullivan directed that thispromise be kept and that the men be given the raise.Accordingly,these two menwere brought up to the scale of the other six apprentices,excluding the new hireon March 6.On the basis of the foregoing,I believe that the evidence does not preponderatein favor of the position of the General Counsel that these increases were motivatedby unlawful considerations.Indeed, the evidence preponderates in the oppositedirection and supports the position of Respondent. I shall accordingly recommendthat thisallegation be dismissed.3There were 9 so-called apprentice pressmen and 13 in other production or maintenanceclassifications.Other than Cuervo and Mendez, six apprentice pressmen were paid $1 80or more perhour at the time material herein.The iecord does not explain the rate ofthe ninth, Risi, who received $1.50 per hour, although it does disclose that he was a re-cent hire on March 6, 1963Cuervo and Mendez, it may be noted, had the least seniority,except forRisi,although Cuervo was hired but 2 days after another employee.*Raises of 10cents per hour were given to all eight apprenticepressmenon this occa-sion.A majority but not all in other classifications received wage increases of 5 or 10cents perhour.The lower paid employees received the larger increase. SUPERIOR PRESS, INC.409Alleged Interrogation by SullivanThe complaint alleges that on or about April 9, President Sullivan interrogatedemployees concerning their union activities.William Marquez, an employee since1957,testified that on or aboutApril 9,5Sullivan approached him and asked if hehad signed a union card;Marquez replied in the negative.It is to be noted, ac-cording to Marquez, that Sullivan prefaced his query with a statement that Re-spondent had been advised that the Union had signed up 70 percent of theemployees;the record does not disclose the source of this advice.Ralph Cuervo testified that on or about April 9, Sullivan approached him andasked if he had signed"one of those cards for a petition for an election";Cuervoalso replied in the negative.As indicated above, Cuervo is hard of hearing.Roger Johnson testified that about a week before the election held on May 9,6Sullivan approached him, asked if he had signed a union card,received a negativeresponse,and walked away.Sullivan flatly and specifically denied all three incidents,stating that he spokevery little withMarquez and that he could never make Cuervo(because of hisdeafness)understand him.He predicated this conduct upon specific instructionsfrom AndrewForbis, executive secretary of a trade association to which Respondentbelongs,Master Printer'sSection of Printing Industry.These instructions werethat because of difficulties of this nature attending the 1962 election,Respondent'sofficials were to say nothing to employees during the pendency of the 1963 election.As indicated,Marquez testified that Sullivan allegedly predicated his requestupon the purported 70-percent representation claim and Cuervo was obviously quitehard of hearing.As for Johnson,he was involved in an incident with ForemanBrown,described below,wherein he attributed certain interrogation to Brown, butlater admitted that he, Johnson,could have raised the topic of the Union.In addi-tion, there is substantial evidence described below that witnesses herein confusedthe 1962 election campaign with that of 1963.Accordingly,I have credited Sul-livan.And, in any event, in the circumstances present herein,I believe that thistestimony by the witnesses for the General Counsel, if credited,does not reflect anyreasonable basis for the anticipation of reprisals and would fall within the doctrineofBlue Flash Express, Inc.,109 NLRB 591. I shall accordingly recommend thatthis allegation be dismissed.General Electric Company,143NLRB 926;N.L.R.B.v.Trumbull Asphalt Company,327 F.2d 84(C.A. 8); andS.H. Kress & Com-pany v. N.L.R.B.,317 F.2d 225(C.A. 9).Cf.N.L.R.B.v.Elias Bros. Big Boy,Inc.,325F. 2d 360(CA. 6).The Alleged Speech by SullivanThe complaintalleges that on or aboutApril25 President Sullivan threatenedemployees with the loss of their jobs and insurancebenefits ifthe Union won theelection scheduledforMay 9. The recorddiscloses the following:According toWilliam Marquez, Sullivan made a speech2 or 3weeks before the election whereinhe statedthat if the Unionentered the picture, the employees"would probably"be out on strike and Respondent could"bring in other people todo our work forus, andwe would be out of a job." As is readilyapparent,thisdoes not gobeyond a statement of the law as reflectedinN.L.R.B. v. Mackay Radio & Tele-graph Co.,304 U.S. 333.It is to be notedfurther thatMarquez recalled Sullivanspeaking of a pregnancy clause in their health plan.This is significant in light ofSullivan's testimony set forth below.In similar fashion, Edmund Salesar recalled a speechby Sullivan 2 or 3 weeks be-fore the electionwherein he told theemployeesthat if they struckthey could bereplaced.This too reflects no more thana statementof theMackaydoctrine.Cuervo also placed this talk as 2 or' 3 weeks beforethe election.He testifiedthat he could nothear.the talk verywell becauseof his badhearing, but that herecalled Sullivanreferringto certainraises previouslygiven and statingthat theyshould not"lose our jobs, to think about the welfareof our families."Significantly,he also recalleda referenceto increasedmedical benefits.Other witnesses for the General Counsel gavetestimony of a most innocuous andtrivialnatureThus, Allan Watson recalledno such meeting.William Mendezattributed to Sullivanonly the statementthat they would be notifiedconcerning elec-5 As set forth,the demand for recognition was received on April 1 and the petition filedApril 20 This matter was litigated and I do not deem the later date as being a substantial de-parture from that alleged in the complaint 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion procedures and recalled the reference to maternity benefits.He even concededthat the speech possibly might have taken place after the election.This talliesprecisely with Sullivan's testimony concerning a postelection speech admittedly madeby him in June anddealing only with improved medical benefits.Rudy Alexanderrecalled a Sullivan speech 2 weeks before the election wherein Sullivan informedthem that Andrew Forbis, executive secretary of Respondent's trade association,would be speaking to them at a later meeting.?Roger Johnson recalled a speechby Sullivan wherein he treated with the maternity plan but could not fix the date.He recalled no other speech by Sullivan before the election. It may be noted thatJohnson did not enter the employ of Respondent until January 27, 1963, and hisfailure to recall any other speech is significantThe foregoing serves only to buttress the testimony of Sullivan that he made nospeeches to employees in 1963 prior to the election except to introduce Forbis onthe day before the election; there is no dispute that he spoke no further on thatoccasion.Sullivan testified that he pointedly refrained from making any talks in1963 because of difficulties that arose during the 1962 election.He did admitgiving a speech shortly after June 1 wherein he advised the employees of an in-creased maternity benefit under the group insurance program of the Printing In-dustriesAssociation to which Respondent belonged.This is supported by certainof the witnesses for the General Counsel, as described above.Moreover, the revisedplan and the covering letter of June 1 are in evidence.In sum,there is no substantial evidence to support the position of the Gen-eralCounsel herein.Moreover, I credit Sullivan's corroborated testimony thatthe only speech he made was in June and that it involved solely the announcementof an improved maternity plan for female employeesI shall, therefore, recom-mend dismissalof this allegation.Other Alleged ThreatsThe complaint alleges that Treasurer Theodore Brown and Assistant Vice Presi-dent William Brass threatened employees that Respondent would not negotiate fora contract if the Union won the election and that employees would not be advancedin a unionized shop.The evidence, to say the least, is quite different.AllanWatson testified that he had a conversation with Brown and Brass about1week before the election wherein Brass stated that Respondent intended to getrid of the Mexican element in the shop because it was "causing all the unionactivity"; Brown concurred.Brass later added that if the Union entered the shop"the employees would be forced to strike" and that the "loyalists" would continue torun the shop.As for the latter statement, and totally aside from the fact that it isdenied by both Brown and Brass, this constitutes solely a prediction of the outcomeof the strike and is not a threat of action by Respondent.And assuming that theformer portion of Watson's testimony is within the issues framed by the complaint,Brass and Brown denied it.However, at one point in his cross-examination, Watsonwas asked if it was not a fact that he had commenced the conversation with thetwo officials concerning the Union.He admitted that "perhaps" he had.He alsoadmitted that he, Watson, "may have made the statement" concerning the Mexicanelement and its alleged organizational activities,but added that he could not "say forcertain."I find nosubstantialevidenceto support this allegation of the complaint .8Roger Johnson testified that about a week before the election Brown asked himifhe had signed a union card, adding that Respondent had "gotten wind that theUnion is getting in the shop." Johnson admitted doing so and Brown replied thatthismeant nothing because Respondent knew that he "will be for the company."However, Johnson later changed his testimony significantly on cross-examination.He was shown his affidavit and admitted' that his statement therein was correct,viz,that Brown had closed their conversation by stating that the signing of thecard "did notmeananything because I still had to vote."According to Brown, Johnson approached him one morning and stated that aunion representative had been at his home the previous evening and did not leaveuntil Johnson signed a card.Brown told him to do what he thought was correctand that Respondent hoped that Johnson "was with us." Johnson later corroborated7 In view of the fact that Forbis had spoken with the employees in 1962, it would seemthat no prefatory meeting of this nature was necessary8Much of the material litigated herein did not correspond directly to the allegations ofthe complaint. SUPERIOR PRESS, INC.411Brown's version during his cross-examination.He admitted that he was not certainwho initiated the conversation about the union card and stated that he, Johnson,could have done so by asking Brown whether he or anyone else who had signeda union card would be discharged.I seeno support here for this allegation of thecomplaint.Johnson further testified that on the day after the election Brown came to himand stated that he was disappointed in Johnson because the latter had voted for theUnion.Later that day, Johnson approached Brown and stated that he was sorryhe had done so. Brown replied that he was glad to hear this because Respondenthoped to advance him in the plant and that he had "ruined those plans."However,in cross-examination, Johnson testified that: he possibly was tardy that day; Browntold him he was disappointed in him after all the things he had done for Johnson;Brown didnot pinpoint in what respect he was disappointed in Johnson;he, Johnson,might have been late for severaldays precedingMay 10;Brown's expression of disap-pointmentmay have stemmed fromJohnson's repeated tardiness;and he,Johnson,jumped to theconclusion that his unionactivitywas the causeof the disappointment.As for Brown, he testified that on the day after the election Johnson appeared atwork visibly disturbed, approached Brown, and stated that after discussing thematter with his wife he was sorry he had voted for the Union because he was anew employee who knew little of the merits of the union problem.Brown told himto forget it as he had a right to do as he pleased.Here, as well, I see no supportfor the allegations of the complaint.Accordingly, I find no substantial evidenceto support this allegation of the complaint and shall recommend that it be dismissed .9The Forbis SpeechThe General Counsel attacks a speech admittedly made to the employees at theplant on May 8, the day preceding the election, as containing a threat of loss of jobsand the promise of a wage increase.The speaker was Andrew Forbis, executivesecretary of the Master Printer's Section of Printing Industry, and I find that hespoke as Respondent's agent on this occasion.He made only one speech and useda prepared outline. Initially, as Forbis testified, he pointed out that Respondent wasa small producer who had difficulty in competing with concerns enjoying larger salesand, further, that it was in a specialty line, viz, the printing of bank checks, wherewage rates were lower than in the commercial printing field which required greaterskills.He reminded the employees that after the 1962 election, management had kept itspromise to raise wages if sales and profits increased.As for 1963, Forbis stated thatnothing was being promised because increased benefit turned upon profits.He flatlysuggested that any of them who believed they had greater skills meriting higherwage scales should seek employment in the commercial printing field because itsupported higher wage scales.He asked them to vote and expressed the hope that theywould vote for management.Forbis denied stating that employees would be laidoff if the Union won.He also denied making any distinction between union andnonunion shops when he discussed the commercial printing field, or stating thatRespondent was too small to be unionized.He denied uttering any threats or makingany promises on this occasion.Seven witnesses testified for the General Counsel and almost all testified that nothreats were uttered.The testimony of six-Marquez, Watson, Cuervo, Alexander,Johnson, and Salesar-is most innocuous and in large measure corroborates ForbisAccording to Marquez, Forbis recalled that Respondent had kept its promise of theprevious year and urged them not to vote for the Union; no threats or promiseswere made.Watson recalled that Forbis said they should stand by managementas it had always been fair; that Respondent could not -afford union wage scales: andthat management would give wages in the future as profits might increase.He lateradmitted that the reference to raises was that Respondent would give them in thefuture "if, as and when it was able to do so" and that the statement was not conditionedupon how they would vote.According to Cuervo, Forbis stated that Respondent could not afford to meet wagespaid in commercial shops but that if profits increased' in the future, the companywould give raises.He added that no threats or promises of benefits were made. Ac-cording to Alexander, Forbis pointed out that the shop was small, that Respondent9Respondent has directed attention to the testimony of one Rudy Alexander, and to thetestimony of Brass and Brown with respect theretoAs Alexander's testimony is notrelevant to this allegation of the complaint, I deem it unnecessary to treat with it' 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould attempt to get more work, and that they should seek employment with com-mercial shops if they desired higher wages.Forbis also stated that it made nodifference to Respondent whether they had signed union cards; Alexander recalledno threats or promises. Johnson testified that Forbis said Respondent was too smallfor a union, could not compete with larger shops, and that if they wanted betterjobs they should seek same in a commercial shop.The last was the only statementwhich Johnson considered a threat. Salesar testified that Forbis stated that those whodid not like the shop should leave and seek work in a commercial shop, but that mostof them would not qualify in a "union shop."On cross-examination, he stated thatForbis explained that Respondent was a specialty shop utilizing more limited skillsthan a commercial shop; that Respondent could not match the wages of a commercialshop; that these employees might not qualify as journeymen under a union contract;and that those who were not satisfied should seek higher wages in a commercial shop.Forbis did not refer to a "commercial union shop" but to a "commercial shop";Salesar recalled no threats or promises.The only evidence supporting this allegation of the complaint was presented byMendez who placed the Forbis talk as taking place 2 days before the election.Herecalled only that Forbis said "we would probably get laid off or something if theunion got in there, and I can't remember everything."On cross-examination, he stated that Forbis made no promises or threats.Hewas asked in what context the above remarks had been made and replied, "Probablybreak the company."He admitted that the remarks about the possibility of a layoffwere made in the context that if the Union obtained a contract it would insist uponlimiting the number of apprentices in relation to journeymen; that Respondent had afar larger number of apprentices than the Union normally permitted; 10 and that as aresult a number of the apprentices would be laid off.Be that as it may, six witnesses gave testimony much milder than that of Mendezand in effect corroborated Forbis.The evidence preponderating as it does in supportof Respondent's position, I shall recommend that this allegation be dismissed.The BulletinsThe General Counsel contends that two memorandums from Sullivan which weredistributed individually to each, employee on May 3 and 6, 1963, respectively,threatened them with the loss of jobs if the Union succeeded in entering the plantThe May 3 memorandum refers to Respondent as being in a highly competitive andlow-profit field, unlike commercial printing, and states that increased wages couldcome only from profits. It pointed out that union promises were not guarantees andargued that if the Union entered the scene with restrictive contract clauses this couldreduce Respondent's ability to make profits and pay increased employee benefitsIt closed by urging the employees to vote "no" and stated that artificial restrictionsimposed by a union, such as a union shop, tended to reduce the ability of Respondentto compete for sales, noting that the loss of sales "usually results in loss of jobs"and that President Sullivan assumed that the employees did "not want to jeopardizetheir job. in return for a few empty union promises "While the foregoing is not free from doubt, I find that it did not constitute a threatof reprisal if the Union were successful, but was rather an expression of Respondent'sopinionI shall accordingly recommend the dismissal of this portion of the allegation.The May 6 memorandum was to the same general effect and contained more of thesame argument.However, attached thereto were two documents.One was entitled"Employer Advantages In An Open Shop" and listed 13 items, none of which supportthe allegation of the complaint.iiThe other was entitled "Employee Advantages InAn Open Shop" and listed 10 such advantages; No. 6 states as follows:The right of job security in an open shop, particularly in brief periods of lowbusiness volume which affect most businesses at times. In such instances. openshop employees are temporarily transferred to other jobs at the same rate of payAs a general rule. union shop employees are laid off as the union is expectedto have ready replacements when work volume again picks up.I believe that this clause goes too far. It points to the existing policy in an openshop of transferring employees to other jobs with no loss of pay during periodsof adverse business conditions.This is contrasted with the purported policy in aunionized shop that "union shop employees are laid off as the union is expected to haveready replacements when work volume again picks up."10 The General Counsel has not challenged the truth of this statementn 1t isinteresting to note that theUniondistributed this identical document to theemployees, pointing out that Forbis had used it in other election campaigns. SUPERIOR PRESS, INC.413I believe that this would reasonably tend to coerce employees,as they could wellconclude that in a unionized shop layoffs would result when business was slow,whereas this would not take place under the existing open shop.Thisdoes raisethe specter of the loss of employment solely because they might vote in the Union.I find that by this statement alone, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the, Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent,set forth in section III, above,occurring in con-nection with its operations set forth in section I, above, have a close,intimate, andsubstantial relation to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.`Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Superior Press, Inc., is an employer within the meaning of Section 2(2) of the-Act.2.Graphic Arts and Paper Trades Unions, District Joint Council,affiliated withInternational Printing Pressmen&Assistants'Union of North America,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.By threatening employees with loss of work in a unionized shop,under adversebusiness conditions,Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.Respondent has not otherwise engaged in unfair labor practices.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is recom-mended that Respondent, Superior Press, Inc., Los Angeles, California, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with loss of employment in a unionized shop, underadverse business conditions.(b) In any like or related manner threatening employees with less favorableconditions of employment, or the loss thereof, under a unionized shop.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a) Post at its plant at Los Angeles, California, copies of the attached notice marked"Appendix." 12Copies of said notice, to be furnished by the Regional Director forRegion 21, shall, after being duly signed by Respondent, be posted by it immediatelyupon receipt thereof and maintained for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices to employees are customarilypostedReasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of receipt of this Decision, what steps it has taken to comply herewith 13' In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order"shallbe substituted for the words "a Decisionand Order""In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order, what steps Respondent bas taken to comply herewith." 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT threaten employees with loss of employment in a unionizedshop,under adverse business conditions.WE WILL NOT in any like or related manner threaten employees with lessfavorable conditions of employment,or the loss thereof,under a unionized shop.SUPERIOR PRESS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or coveredby anyother material.Employees may communicate with the Board's Regional Office, 849 South Broad-way, Los Angeles,California, Telephone No. 688-5204,if they have any questionsconcerning this notice or compliance with its provisions.C & C Plywood CorporationandPlywood,Lumber and Saw-millWorkers Local Union No. 2405,AFL-CIO.CaseNo.19-CA-2686.August 24, 1964DECISION AND ORDEROn January 3, 1964, Trial Examiner Maurice M. Miller issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot engaged in unfair labor practices and recommending that thecomplaint be dismissedin its entirety, as set forth in the attached TrialExaminer'sDecision.Thereafter, the General Counsel and the Charg-ing Party each filed exceptions to the Decision and a supporting brief.Respondent filed a brief in support of the Decision.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions, the briefs, and the entire recordin the case, and finds merit in the exceptions.Accordingly, the Boardadopts only so much of the findings, conclusions, and recommendationsof the Trial Examiner as are consistent with this Decision.On May 1, 1963, Respondent and the Union entered into a collective-bargaining agreement effective to October 31, 1963.The agreementcontained a wage clause in article XVII which stated in part:The Employer reserves the right to pay a premium rate over andabove the contractual classifiedwagerate to reward any particularemployeefor some specialfitness, skill, aptitude, or the like.148 NLRB No. 46.